13-10419-shl       Doc 217       Filed 01/30/19       Entered 01/30/19 20:13:23   Main Document
                                                    Pg 1 of 10


                                             Presentment Date: February 25, 2019 at 12:00 p.m.
                                                Objections Due: February 18, 2019 at 5:00 p.m.
                                                            Hearing on objections, if any: TBA
WINDELS MARX LANE & MITTENDORF, LLP
Attorneys for Alan Nisselson, Chapter 7 Trustee
156 West 56th Street
New York, New York 10019
(212) 237-1000
Attorney Appearing: Leslie S. Barr (lbarr@windelsmarx.com)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re
                                                                 Chapter 7
CHINA NATURAL GAS, INC.,
                                                                 Case No. 13-10419 (SHL)
                                    Debtor.
--------------------------------------------------------x

 TRUSTEE’S MOTION FOR PROPOSED ORDER APPROVING FIFTH AMENDMENT
   TO ASSET PURCHASE AGREEMENT FOR THE SALE OF THE ESTATE’S 100%
  EQUITY INTEREST IN SHAANXI XILAN NATURAL GAS EQUIPMENT CO., LTD.

TO THE HONORABLE SEAN H. LANE,
UNITED STATES BANKRUPTCY JUDGE:

         Alan Nisselson (the “Trustee”), as trustee for the chapter 7 estate of China Natural Gas,

Inc. (the “Debtor”), by his attorneys, Windels Marx Lane & Mittendorf, LLP (“Windels

Marx”), respectfully submits this motion (the “Motion”) for the entry of a proposed order

approving the Fifth Amendment in the form attached as Exhibit “A” (the “Fifth Amendment”)

to the Asset Purchase Agreement dated as of October 14, 2014 (the “APA”) and approved by

Order of this Court dated December 18, 2014, between the Trustee on the one hand, and on the

other hand, Abax Nai Xin A Ltd. (“Abax Nai Xin”) and Abax Lotus Ltd. (“Abax Lotus” and

together with Abax Nai Xin, “Abax”) for the sale of 100% of the equity interests (the “Equity

Interest”) of the Debtor’s estate in Shaanxi Xilan Natural Gas Equipment Co., Ltd. (“Shaanxi”),

a Chinese limited liability company organized as a wholly foreign-owned enterprise. In support,




{11652088:2}
13-10419-shl           Doc 217   Filed 01/30/19     Entered 01/30/19 20:13:23      Main Document
                                                  Pg 2 of 10


the Trustee sets forth as follows:

                                  I.    Trustee’s Request for Relief.

         1.       By this Motion, the Trustee seeks the entry of an Order approving the Fifth

Amendment to the APA for the sale of the Debtor’s Equity Interest to Abax.                 The Fifth

Amendment revises the APA by:

         (a) acknowledging the total amount of the Debtor’s indebtedness to Abax is $66,277,235,

               based on the proofs of claim filed by Abax1, rather than the amount of

               $57,435,558.97 set forth in the APA recital;

         (b) apportioning the $53 million Forgiveness of Debt element of the Purchase

               Consideration between the two Abax entities for their purchase of the Equity Interest.

               Specifically, the Fifth Amendment reduces the total aggregate amount of the

               outstanding obligations owed by the Debtor under the Senior Notes and the Senior

               Warrants to (i) Abax Nai Xin by the amount of $31,566,410 (of which

               $31,516,296.75 is with respect to the Senior Notes and $50,113.25 is with respect to

               the Senior Warrants); and (ii) Abax Lotus by the amount of $21,433,590.00; and

         (c) clarifying that the closing deadline for the sale is 11:59 p.m. Eastern Standard Time

               on December 31, 2019, to ensure that a closing may occur through to the end of the

               year.

         2.       Abax requested that these revisions be made to assist its ability to obtain the

requisite Chinese governmental approvals required by the APA to close the sale, as described

below. The Trustee believes that these changes will enhance the likelihood that the sale can be


1
 Abax filed Claims 6, 7, 8, 9, and 10 based on Warrants and Notes they hold issued by the Debtor (the
“Abax Claims”). Pursuant to the Abax Claims, (a) Abax Nai Xin is owed a total of $44,843,645,
comprised of $13,327,348 for Warrants and $31,516,297 for Notes, and (b) Abax Lotus is owed a total of
$21,433,590, comprised of $8,841,676 for Notes, $3,750,238 for Warrants, and $8,841,676 for Notes.




{11652088:2}                                         2
13-10419-shl         Doc 217   Filed 01/30/19     Entered 01/30/19 20:13:23    Main Document
                                                Pg 3 of 10


closed and the estate will receive the remaining unpaid cash portion of the purchase price

without affecting its rights under the APA. The Trustee respectfully refers the Court and parties

to the Fifth Amendment attached as Exhibit “A” for its full terms and conditions.

               II.      Jurisdiction; Venue; Statutory Bases for Relief Requested.

         3.     This Court has jurisdiction over this Motion pursuant to 28 U.S.C §§ 157 and

1334 and the Amended Standing Order of Reference of the United States District Court for the

Southern District of New York dated January 31, 2012 (Preska, C.J.). This is a core proceeding

pursuant to 28 U.S.C § 157(b). Venue of this case and proceeding is proper in this district

pursuant to 28 U.S.C §§ 1408 and 1409. The relief sought in this Motion is based upon sections

105(a), 502(b), and 704(a) of title 11, United States Code, 11 U.S.C. §§ 101 et seq. (the

“Bankruptcy Code”), and Local Bankruptcy Rule 9006-1(b).

                                       III.     Background.

         4.     On February 8, 2013 (the “Petition Date”), Abax, together with Lake Street

Funds LP, filed an involuntary petition for relief against the Debtor under chapter 11 of the

Bankruptcy Code. On or about June 26, 2013, the Debtor consented to the entry of an order for

relief, and the Court entered an order for relief on July 9, 2013. From June 26, 2013 through

July 2, 2014, the Debtor operated as a debtor in possession pursuant to Bankruptcy Code §§ 1107

and 1108.

         5.     On July 2, 2014, the Bankruptcy Court granted the motion of the United States

Trustee and entered an order converting the Debtor’s chapter 11 case to a case under chapter 7 of

the Bankruptcy Code (ECF Doc. No. 144). On July 3, 2014, Alan Nisselson was appointed the

interim trustee of the Debtor’s estate, and thereafter qualified and is serving as the permanent

Trustee.




{11652088:2}                                       3
13-10419-shl     Doc 217     Filed 01/30/19     Entered 01/30/19 20:13:23          Main Document
                                              Pg 4 of 10


                            IV.    The Debtor’s Business and Assets.

         6.    Upon information and belief, the Debtor is a corporation organized and existing

under the laws of the State of Delaware, with its principal place of business in Xi’an, People’s

Republic of China (“PRC”). The Debtor maintains its books and records at its PRC offices. Its

assets consist of 100% of the outstanding equity security interests in two subsidiaries: Shaanxi

and Xilan Energy Co., Ltd. Shaanxi is party to certain variable interest entity agreements with

Xi’an Xilan Natural Gas Co., Ltd. (the “VIE”), which through subsidiaries, distributes

compressed natural gas through filling stations owned by the VIE, and installs natural gas

pipelines for residential and commercial customers in the PRC.             The Debtor’s CEO and

Chairman of the Board of Directors is Shuwen Kang.

         7.    On October 16, 2014, the Trustee filed and served a motion for an order, inter

alia, authorizing him to enter into the APA, subject to higher or better offers. (Doc. 162).

         8.    On November 21, 2014, the Court entered a Sale Procedures Order that, inter

alia, authorized the Trustee to enter into the APA, approved bidding procedures and bid

protections for a related auction sale of the Equity Interest, and granted related relief. (Doc. 169).

         9.    On December 18, 2014, the Court entered an Order approving the Trustee’s sale

of the Equity Interest to Abax pursuant to the APA (the “Sale Approval Order”). (Doc. 175).

The APA provides for the purchase consideration for the sale in the amount of $250,000.00 (the

“Cash Payment”), plus additional consideration in the form of Abax’s agreement to reduce the

total aggregate amount of the outstanding obligations owed to them by the Debtor by the amount

of $53,000,000.00 (the “Forgiveness of Debt” and, together with the Cash Payment, the

“Purchase Consideration”). Abax has already paid to the Trustee the amount of $125,000.00

of the Cash Payment as a Good Faith Deposit under the APA. Accordingly, the estate will




{11652088:2}                                      4
13-10419-shl    Doc 217      Filed 01/30/19     Entered 01/30/19 20:13:23      Main Document
                                              Pg 5 of 10


receive an additional $125,000.00 at a closing of the sale.

         10.   Since the Parties anticipated that it could take a year or more to consummate the

sale, the APA required the closing to occur within one year after the entry of a Sale Approval

Order, or longer as the parties may agree in writing. The Trustee and Abax have entered into

four amendments to the APA, the latest extending the closing deadline to December 31, 2019.

         11.   A condition precedent to closing the sale of the Equity Interest is to obtain all

requisite government consents and approvals, including any necessary approvals or consents

with respect to the transfer of ownership in the PRC. Abax must obtain court approval in the

PRC to receive a transfer of the Equity Interest, and the court proceedings in the PRC have been

contested and prolonged. Accordingly, the Trustee and Abax have extended the closing deadline

as described above.

         12.   Both Abax Lotus and Abax Nai Xin are investment entities that are 100% owned

by a special situations fund named Abax Global Opportunities Fund, but they belong to different

classes of shares in the fund. Abax Global Opportunities Fund has recently undergone some

restructuring, which requires the re-allocation of the Forgiveness of Debt amount between Abax

Lotus and Abax Nai Xin.

         13.   While the Abax Claims filed against the Debtor aggregate $66,277,235, the APA

misstates the aggregate indebtedness amount as $57,435,558.97. Abax Nai Xin and Abax Lotus

believe the re-allocation issue can be resolved by amending the APA to refer to the correct claim

amounts (both in the aggregate and between them), and to specify the apportionment of the $53

million Forgiveness of Debt amount between them. Accordingly, the Trustee has agreed to enter

into the Fifth Amendment to modify the Purchase Consideration by apportioning the total

Forgiveness of Debt between the Abax entities. The modification does not reduce the total $53




{11652088:2}                                     5
13-10419-shl     Doc 217     Filed 01/30/19     Entered 01/30/19 20:13:23      Main Document
                                              Pg 6 of 10


million Forgiveness of Debt amount, thereby preserving the sale consideration and benefit to the

estate. And while the increased total of the Abax Claims also increases the amount of debt not

subject to forgiveness from $4,435,558.97 to $13,277,235, the provision of the Sale Approval

Order deeming Abax to have waived its right to receive a distribution from the Debtor’s estate on

account of its claims remains in effect.

                             V.     Authority for Relief Requested.

         A.    A Sound Business Reason Exists to Approve the Fifth Amendment.

         14.   The Trustee seeks Court approval of the Fifth Amendment as in the best interests

of creditors and the estate. The Fifth Amendment represents an attempt to ensure that Abax can

fulfill the conditions precedent to closing the APA sale, and pay the Trustee the remaining

unpaid portion of the Cash Payment ($125,000.00). And while the Fifth Amendment constitutes

a technical modification of the Purchase Consideration in the APA approved by the Court in the

Sale Approval Order, it does not reduce the total consideration to be received by the estate.

Rather, it merely apportions between Abax Nai Xin and Abax Lotus the same $53 million

Forgiveness of Debt consideration provided for in the APA. The Trustee believes that this

apportionment might affect the Abax claims filed in the case based on their respective reductions

of claims for various Notes and Warrants, but will not affect the estate and other creditors

because the Trustee does not anticipate making a distribution on those claims while the estate is

administratively insolvent. Approval of the Fifth Amendment, however, will give the Parties to

the APA the best chance of consummating the sale of the Equity Interest, which is demonstrably

the best way to maximize the value of that asset. If the proposed amendment is not approved, the

Trustee may be forced to abandon the Equity Interest to avoid further encumbering the estate

with the enormous expenditures of time and money that would be required to liquidate it. The




{11652088:2}                                     6
13-10419-shl      Doc 217       Filed 01/30/19     Entered 01/30/19 20:13:23     Main Document
                                                 Pg 7 of 10


Trustee has demonstrated facts that support a finding that a sound business reason exists for the

approval of this transaction.

         15.    A trustee’s business judgment “enjoys great judicial deference” subject only to

ensuring the trustee has performed the duties required of a trustee under Bankruptcy Code § 704,

and has acted to avoid undue risk. In re Bakalis, 220 B.R. 525, 531-532 (Bankr. E.D.N.Y.

1998). The court in the Bakalis case approved the trustee’s business judgment in selecting an

auction bid for an asset of the estate that was monetarily lower than another bid, finding:

         This Court finds no cogent reason to disagree or interfere with the Trustee’s

         judgment. The Trustee concluded that the Holdings bid was the most

         advantageous to the estate, basing his decision on a totality of relevant

         considerations, including the dollar amount offered. The Trustee carefully

         weighed the competing bids rather than mechanistically recommending the

         facially higher bid. Not only has the Trustee used reasonable business judgment in

         selecting the Holdings bid, he convincingly articulated the reasons for

         recommending the bid of Holdings and supported his reasoning at the subsequent

         evidentiary hearings. A bankruptcy trustee is a conservator of the estate and must,

         to the extent possible, be risk averse. The Trustee declined the temptation of

         jeopardizing virtually assured benefits by supporting a bid that exposes the estate

         to a much greater risk of, among other things, a failed closing and the associated

         chance of being left with a devalued asset. Accordingly, the Court ratifies the

         Trustee’s recommendation and approves the sale to Holdings.

In re Bakalis, 220 B.R. at 532.

         16.    Similarly in this case, the Trustee has been forced to make the most prudent




{11652088:2}                                        7
13-10419-shl    Doc 217      Filed 01/30/19     Entered 01/30/19 20:13:23       Main Document
                                              Pg 8 of 10


decision to maximize the value of the Equity Interest for creditors while minimizing the costs

and risks and the potential harm and liability that might occur from any additional undue delay

under the existing circumstances. Approving the Fifth Amendment to the APA as requested will

allow Abax to proceed with its efforts to fulfill the closing conditions and benefit the estate by

closing the sale as promptly as possible.

         17.   In addition, the Trustee respectfully submits this Court has ample authority to

issue an Order approving the Fifth Amendment in aid of implementing the Sale Approval Order.

Bankruptcy Code § 105(a) authorizes bankruptcy courts to issue any order that is necessary or

appropriate to enforce to carry out the provisions of title 11 or to implement their prior orders.

11 U.S.C. § 105(a). Further, section 151 of title 28, United States Code, authorizes bankruptcy

judges to exercise the authority conferred under chapter 6 of title 28 with respect to any action,

suit or proceeding. 28 U.S.C. § 151. Specifically with respect to orders affecting estate assets,

28 U.S.C. §§ 157(a) and 1334(e), and the Amended Standing Order of Reference of the United

States District Court for the Southern District of New York dated January 31, 2012 (Preska,

C.J.), grant this Court exclusive jurisdiction of all the property, wherever located, of the Debtor

as of the Petition Date, and of property of the estate. Since the Court has already entered the

Sale Approval Order authorizing the Trustee to sell the Equity Interest, it unquestionably may

enter the proposed Order approving the Fifth Amendment to permit the Trustee to close the

transaction.

         B.    Notice.

         18.   This Motion is made on 14 days’ notice as permitted by Local Bankruptcy Rule

9006-1(b). The Trustee will serve notice of presentment of the Fifth Amendment and the

proposed Order approving it by regular mail, electronic mail, facsimile, or the Court’s CM/ECF




{11652088:2}                                     8
13-10419-shl      Doc 217      Filed 01/30/19     Entered 01/30/19 20:13:23           Main Document
                                                Pg 9 of 10


system upon the following parties: (i) the Office of the U.S. Trustee, (ii) counsel for the Debtor,

(iii) Shaanxi, (iv) Abax, (v) all taxing authorities, (vi) all creditors, and (vii) parties filing notices

of appearance.

         19.     The Trustee submits that the foregoing notice fully complies with the

requirements set forth in Local Bankruptcy Rule 9006-1(b) and applicable Federal Rules of

Bankruptcy Procedure. The Trustee respectfully submits that such notice is reasonable, adequate

and sufficient and satisfies the applicable Bankruptcy Rules and Local Bankruptcy Rules.

                               VI.     No Prior Request; Conclusion.

         20.     No prior motion for the relief sought herein has been made to this or any other

court, except as otherwise described above.

         WHEREFORE, the Trustee requests that the Court enter the proposed Order

substantially in the form attached as Exhibit “C” granting this Motion and such other and

further relief as is just.

Dated: New York, New York               Respectfully submitted,
       January 30, 2019
                                        WINDELS MARX LANE & MITTENDORF, LLP
                                        Attorneys for Alan Nisselson, Trustee


                                        By:     /s/ Leslie S. Barr________________________
                                                Leslie S. Barr (lbarr@windelsmarx.com)
                                                156 West 56th Street
                                                New York, New York 10019
                                                Tel. (212) 237-1000 / Fax. (212) 262-1215




{11652088:2}                                        9
13-10419-shl     Doc 217   Filed 01/30/19 Entered 01/30/19 20:13:23   Main Document
                                         Pg 10 of 10



                             Index of Exhibits to Motion

         Exhibit A                      Fifth Amendment

         Exhibit B                      Asset Purchase Agreement

         Exhibit C                      Proposed Order




{11652088:2}                              10
